ORDER SUSPENDING THE RESPONDENT FROM THE PRACTICE OF LAW IN INDIANA
On September 7, 2001, this Court ordered the respondent, Martin Kinney, to show cause why he should not be immediately suspended from the practice of law in this state due to his failure to respond to the Indiana Supreme Court Disciplinary Commission's demands for a response to a grievance filed against him. The order required that the respondent show cause in writing within 10 days of service of the order. The order mistakenly was delivered by certified mail to his son, Martin Kinney, also admitted to the Indiana bar, on September 18, 2001. After this error was discovered, the order was sent by certified mail to the respondent's correct address on November 28, 2001, and the return receipt reflects delivery to the respondent's law office on November 830, 2001. The respondent also was contacted by telephone by Court staff on December 13, 2001, and informed that a subsequent written response from the respondent would be necessary to avoid suspension.
The Court finds the respondent has not filed a response to its order to show cause or complied with the Commission's requests. Accordingly, the Court finds that the respondent should be suspended immediately from the practice of law in Indiana pursuant to Ind. Admission and Discipline Rule 23(10)(f).